Appeal from an order of the County Court of Sullivan County (Ledina, J.), entered September 18, 2007, which classified defendant as a risk level three sex offender pursuant to the Sex Offender Registration Act.
Defendant pleaded guilty to rape in the first degree and sodomy in the first degree and was ultimately sentenced to 5Vs to 16 years in prison. In connection with his release, County Court classified defendant as a risk level three sex offender pursuant to the Sex Offender Registration Act (see Correction Law art 6-C). Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that an appeal would be frivolous. Upon our review of counsel’s brief and the record, we disagree. During the sex offender classification hearing, defendant argued, among other things, that he was assessed too many points in *922two specific risk assessment categories and, consequently, his risk assessment score should be indicative of a risk level two sex offender. Without passing any judgment on the ultimate merit of those or any other potential issues, defense counsel’s application to be relieved of his assignment is granted and new counsel will be assigned to address any issues that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P, Carpinello, Lahtinen, Malone Jr. and Stein, JJ, concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.